 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MADERO POUNCIL,                                    Case No. 1:17-cv-00547-AWI-BAM (PC)
12                        Plaintiff,                     ORDER REGARDING STIPULATION OF
                                                         VOLUNTARY DISMISSAL WITH
13            v.                                         PREJUDICE PURSUANT TO FED. R. CIV. P.
                                                         41(a)(1)(A)(ii)
14    D. LOPEZ,
                                                         (ECF No. 39)
15                        Defendant.
16

17          Plaintiff Madero Pouncil is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is a stipulation for voluntary dismissal with prejudice, filed on

20   July 26, 2019. (ECF No. 39). The stipulation states that, since Plaintiff and Defendant Lopez have

21   resolved this case in its entirety, the parties stipulate to a dismissal of this action, with prejudice,

22   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The stipulation is signed and dated by

23   Plaintiff and counsel for Defendant Lopez, and indicates that each party shall bear its own litigation

24   costs and attorney’s fees.

25          “The plaintiff may dismiss some or all of the defendants, or some or all of his claims,

26   through a Rule 41(a)(1) notice. The filing of a notice of voluntary dismissal with the court

27   automatically terminates the action as to the defendants who are the subjects of the notice.” Wilson

28   v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citations omitted).
                                                         1
 1          Accordingly, this action is terminated by operation of law without further order from the

 2   Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is directed to terminate all pending

 3   motions and deadlines and close this case.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     July 29, 2019                             /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
